                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ADAM JULIUS GRAHAM,                     )
AIS # 313269,                           )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )     CASE NO. 1:18-CV-888-WKW
                                        )
BILLY McCLOUD and COFFEE                )
COUNTY JAIL,                            )
                                        )
             Defendants.                )

                                    ORDER

      On December 7, 2018, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 5.) After an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED without prejudice.

      A separate Final Judgment will be entered.

      DONE this 9th day of January, 2019.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
